
	

115 S3557 IS: Invest in America Act
U.S. Senate
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3557
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2018
			Mr. King (for himself, Ms. Hassan, Mr. Casey, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To strengthen and improve local and regional workforce and economic competitiveness and resilience,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Invest in America Act.
 2.PurposesThe purposes of this Act are— (1)(A)to help local and regional leaders build and support the necessary environment and conditions for employers to create and expand middle and high-skill jobs; and
 (B)to train workers to have the knowledge and skills to meet the requirements of those jobs;
 (2)to support— (A)economic expansion and resilience—
 (i)by diversifying the commercial and industrial bases of local and regional economies; (ii)by removing barriers to growth; and
 (iii)by identifying means of encouraging such expansion, carried out in a manner that is increasingly proactive and predictive of future economic shifts, to build local and regional economic resilience;
 (B)job creation, in new or existing industries; and (C)workforce development and re-employment opportunities, by providing a range of workforce development activities, including occupational training, resulting in recognized postsecondary credentials for high-quality, in-demand jobs; and
 (3)specifically, to meet the needs of economically distressed communities and regions by supporting locally or regionally determined, and locally or regionally led, plans and projects.
 3.DefinitionsIn this Act: (1) Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (2)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (3)Comprehensive economic development strategyThe term comprehensive economic development strategy has the meaning given the term in section 3 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122).
 (4)Medium-sized areaThe term medium-sized area means an area that— (A)is not a rural area, as defined in paragraph (9); and
 (B)is a city, town, or other area that— (i)has a population of not more than 125,000 inhabitants; and
 (ii)is not located within an urbanized area (as defined by the Bureau of the Census) with a population of more than 675,000 inhabitants.
 (5)Postsecondary educational institutionThe term postsecondary educational institution means institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (6)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of strategies that— (A)is designed to prepare individuals to enter and succeed in a registered apprenticeship program;
 (B)is carried out by an eligible entity that has a documented partnership with at least 1 sponsor of a registered apprenticeship program;
 (C)includes— (i)training (including a curriculum for the training), aligned with industry standards and reviewed and approved annually by sponsors of the registered apprenticeship programs within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter 1 or more registered apprenticeship programs; and
 (ii)provision of hands-on training and theoretical education to individuals that— (I)accurately simulates the industry and occupation conditions of the registered apprenticeship program described in subparagraph (B);
 (II)is carried out in a manner that includes proper observation of supervision and safety protocols; and
 (III)is carried out in a manner that does not displace a paid employee; and (D)is carried out under a formal agreement between an eligible entity and a sponsor of a registered apprenticeship program, that would enable participants who successfully complete the pre-apprenticeship program to enter directly into the registered apprenticeship program (if a place in the program is available), and that includes agreements concerning earning credit recognized by a postsecondary educational institution for skills and competencies acquired during the pre-apprenticeship program.
 (7)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (9)Rural area The term rural area has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).
 (10)SecretaryThe term Secretary means the Secretary of Labor, unless otherwise specifically indicated. (11)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (12)Workforce development activity; workforce development programThe terms workforce development activity and workforce development program have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
			4.Invest in America competitive grants
			(a)Grants authorized
 (1)Planning grantsThe Secretary may make planning grants to eligible entities to plan projects described in paragraph (2).
 (2)Implementation grantsThe Secretary may make implementation grants to eligible entities to implement projects to support local and regional—
 (A)economic expansion and resilience— (i)by diversifying the commercial and industrial bases of local and regional economies;
 (ii)by removing barriers to growth; and (iii)by identifying means of encouraging such expansion, carried out in a manner that is increasingly proactive and predictive of future economic shifts, to build local and regional economic resilience;
 (B)job creation, in new or existing industries; and (C)workforce development and re-employment opportunities, by providing a range of workforce development activities, including occupational training, resulting in recognized postsecondary credentials for high-quality, in-demand jobs.
					(3)Description of grants
 (A)Planning grantsThe planning grants awarded by the Secretary shall be used during a planning phase. During the planning phase, the eligible entities will prepare an Invest in America plan that—
 (i)when reviewed and approved under subsection (c), will be used during the implementation phase described in subparagraph (B); and
 (ii)identifies industries and occupations to be targeted during the implementation phase. (B)Implementation grantsThe implementation grants awarded by the Secretary shall be used during an implementation phase. During the implementation phase, the eligible entities will implement their Invest in America plans, to support targeted economic expansion and resilience, job creation, and associated workforce development and re-employment opportunities.
					(4)Amount of grants
 (A)FactorsThe amounts of the planning grants and implementation grants will be based on a variety of factors, including—
 (i)long-term economic growth rates; (ii)prevalence of skill mismatches;
 (iii)long-term unemployment and underemployment; (iv)poverty and persistent poverty rates; and
 (v)number and percent of workers and employers impacted by economic shifts, such as shifts caused by trade, changes in government policy or regulation, or technological innovation.
						(B)Limits
 (i)Planning grantsThe Secretary shall make a planning grant in an amount of not less than $10,000 and not more than $500,000.
 (ii)Implementation grantsThe Secretary shall make an implementation grant in an amount of not less than $750,000 and not more than $7,500,000.
						(5)Duration of grants
 (A)Planning grantsThe Secretary shall make a planning grant for a period of not more than 2 years. (B)Implementation grantsThe Secretary shall make an implementation grant for a period of 3 years.
 (C)ExtensionsThe Secretary may extend the period of an implementation grant made under this section for an additional 2-year period if the grant recipient demonstrates to the Secretary that the recipient is achieving its grant objectives and, as applicable, is meeting or is likely to meet the applicable performance measures.
 (b)Eligible entityIn this Act, the term eligible entity means any of the following: (1)A consortium that—
 (A)includes 2 or more entities described in any of subparagraphs (A) through (F) of paragraph (2); and (B)may also include a State, regional, or local public or private organization, including a community-based organization, that is appropriate to meet the objectives for the grant involved, if the fiscal agent of the consortium is an entity described in any of subparagraphs (A) through (F) of paragraph (2).
 (2)A partnership of 2 or more of the following entities: (A)A local (including a county) or regional unit of government that is responsible for economic development.
 (B)An economic development agency recognized by the Economic Development Administration of the Department of Commerce.
 (C)A local workforce development board, meaning a local board as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), or a consortium of such boards.
 (D)A tribal organization. (E)An area career and technical education school.
 (F)A postsecondary educational institution. (c)Applications (1)Planning grant applicationsEach eligible entity that desires to receive a planning grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. In the case of an eligible entity described in subsection (b)(1), the application shall be prepared and submitted by 1 or more members of the consortium who are entities described in subsection (b)(1)(A). At a minimum, each application for a planning grant shall include—
 (A)a description of the existing economic conditions of the community or region to be served by the eligible entity, drawing on existing analyses and reports, such as those within the comprehensive economic development strategy or corresponding local plans prepared under section 108 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3123);
 (B)a description of existing workforce development activity resources and providers; (C)the organizations within the eligible entity;
 (D)a description of recent economic expansion and resiliency efforts in the community or region; (E)a brief overview of the anticipated direction of the Invest in America plan to be developed;
 (F)the period for which the planning grant is requested; and (G)the budget for the planning activities.
 (2)Implementation grant applicationsEach eligible entity that desires to receive an implementation grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. In the case of an eligible entity described in subsection (b)(1), the application shall be prepared and submitted by 1 or more members of the consortium who are entities described in subsection (b)(1)(A). At a minimum, each application for an implementation grant shall include—
 (A)a detailed summary of the Invest in America plan and project resulting from the planning grant;
 (B)a summary of the targeted industries and occupations; (C)a summary of how the necessary workforce development activities will be undertaken, including, in the case of a program leading to a recognized postsecondary credential, a description of the program leading to the credential;
 (D)the eligible entity’s plan for obtaining an independent evaluation of— (i)the effectiveness of the project to be implemented with the grant funds; and
 (ii)the performance of the eligible entity in carrying out the project, including how the eligible entity will use performance measures that include—
 (I)primary indicators of performance identified under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), core indicators of performance identified under section 113 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323), or evaluation criteria established under section 506(d) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3196(d)), as appropriate, to determine that performance; and
 (II)levels of performance approved through the application process; (E)the levels of performance that the eligible entity proposes to use for purposes of subparagraph (D)(ii)(II); and
 (F)information demonstrating that the eligible entity will provide the non-Federal share of the cost of implementing the project, as described in subsection (e).
 (3)Grant application design and reviewThe Secretary shall design and review the grant applications, and award grants, in cooperation with—
 (A)the Secretary of Commerce, the Secretary of Education, the Secretary of Agriculture, and the Secretary of the Interior; and
 (B)as appropriate and necessary, the heads of other Federal departments and agencies. (4)Rural, medium-sized, and economically distressed communities and regions (A)Rural areas (i)In generalThe Secretary shall ensure that an amount that is not less than 50 percent of the funds provided through the implementation grants for any fiscal year is made available for projects for which the eligible entity is located in a rural area.
 (ii)ExceptionNotwithstanding clause (i), the Secretary shall reduce the amount of funds made available under such clause for such projects if the Secretary does not receive a sufficient number of applications of sufficient quality.
						(B)Medium-sized areas
 (i)In generalThe Secretary shall ensure that an amount that is not less than 25 percent of the funds provided through the implementation grants for any fiscal year is made available for projects for which the eligible entity is located in a medium-sized area.
 (ii)ExceptionNotwithstanding clause (i), the Secretary shall reduce the amount of funds made available under such clause for such projects if the Secretary does not receive a sufficient number of applications of sufficient quality.
 (C)Economically distressed community or regionThe Secretary shall ensure that, to the greatest extent practicable, funds provided through the planning and implementation grants are made available for projects that will serve an economically distressed community or region.
					(d)Uses of implementation grant funds
 (1)Economic development and job creationAn eligible entity that receives an implementation grant may use the grant funds for a project to— (A)support the creation of new businesses and jobs in a variety of industries and occupations with middle and high-skill jobs;
 (B)implement local and regional strategies for job creation and growth and economic diversification; (C)cultivate entrepreneurship, including strengthening the entrepreneurial ecosystem, developing entrepreneurship education, and developing business incubator programs;
 (D)strengthen or develop existing or emerging industry clusters; (E)strengthen or develop regional infrastructure that will benefit industry clusters;
 (F)enhance access to and use of broadband services to support job creation through business creation and expansion;
 (G)(i)facilitate access to private capital investment; and (ii)provide related capacity-building and technical assistance concerning effective utilization of capital investment for business development and job creation;
 (H)develop economic expansion and resilience strategies; and (I)develop robust support systems for individuals who have families and who are trying to enter or re-enter the workforce, such as systems that provide access—
 (i)to child care; (ii)to drug treatment resources; and
 (iii)to employment services for individuals with disabilities.
 (2)Education and trainingIn carrying out that project, the eligible entity that receives an implementation grant may use the grant funds to—
 (A)establish or expand registered apprenticeship programs and pre-apprenticeship programs in industries and occupations with middle and high-skill jobs in the industries and occupations identified as part of the Invest in America plan prepared under the planning grant;
 (B)expand and target career and technical education, occupational training programs, and training services (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));
 (C)provide enhanced services to dislocated workers (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), which may be patterned after those services available under subchapter B of chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2291 et seq.);
 (D)offer and expand transitional jobs programs; (E)focus resources on high-priority needs and populations, including—
 (i)computer science education and training; (ii)entrepreneurship and start-up industry workforce skills;
 (iii)skills for veterans transitioning back into the civilian workforce; (iv)training for formerly incarcerated individuals re-entering the workforce; and
 (v)underrepresented minorities, underrepresented women, and individuals with disabilities. (F)build career pathway programs among and between high schools, area career and technical education schools, community colleges, regional 4-year postsecondary educational institutions, workforce development programs, and programs of community partners, including building the career pathway programs through memoranda of understanding and credit transfer agreements among the schools, colleges, institutions, and programs specified in this subparagraph; and
 (G)expand integrated adult education and occupational training programs. (e)Federal share (1)In general The Federal share of the cost of implementing a project under this Act for a program year may not be more than 70 percent.
 (2)Non-Federal shareThe non-Federal share may be in cash or in kind, fairly evaluated, including plant, equipment, or services. The eligible entity shall provide the non-Federal share from State or local sources, or private organizations.
 (3)WaiverThe Secretary may waive the requirement of paragraph (2), on a case-by-case basis, upon a showing of exceptional circumstances, such as—
 (A)the difficulty of raising funds for a non-Federal share for a project to serve a rural area; and (B)the difficulty of raising funds for a non-Federal share for a project involving a tribal organization.
					(f)Performance
 (1)Performance measuresThe Secretary shall establish performance measures for the projects carried out under this section. A portion of the performance measures shall be workforce-related performance measures with indicators and levels that shall include, at a minimum, the indicators and levels described in subsection (c)(2)(D)(ii), as appropriate.
 (2)EvaluationEach recipient of an implementation grant under this section shall obtain an independent evaluation of the effectiveness of the project and the performance of the eligible entity as outlined under subsection (c)(2)(D).
 (3)ReportEach recipient of an implementation grant under this section shall submit an annual report to the Secretary that includes—
 (A)a description of how the grant funds were used; (B)the outcomes and impact of the project implemented;
 (C)the levels of performance for the recipient on the applicable performance measures described in paragraph (1); and
 (D)the results of the evaluation conducted under paragraph (2), if such an evaluation has been completed during the year covered by the report.
 5.Technical assistanceThe Secretary may reserve not more than 5 percent of the funds available to make grants under this Act for each fiscal year to—
 (1)provide technical assistance for eligible entities, either directly through an appropriate Federal department or agency or through a contract with an appropriate expert organization; and
 (2)disseminate information on best practices relating to the activities carried out under this Act. 6.Coordination with other Federal programsThe heads of the Federal departments and agencies engaged in the grant application design and review process under section 4(c)(3) shall—
 (1)catalog all existing (as of the day of the cataloging) programs related to workforce development activities or economic development activities; and
 (2)ensure that the activities authorized under this Act are implemented in a manner that is coordinated with the programs identified under paragraph (1).
			7.Funding
 (a)LimitationThe Secretary may only carry out sections 4 and 5 with amounts made available to the Secretary of Labor under section 286(w) of the Immigration and Nationality Act, as added by subsection (c).
 (b)Supplemental feesSection 214(c) of the Immigration and Nationality Act (8 U.S.C. 1184(c)) is amended by adding at the end the following:
				
 (15)(A)If the Attorney General, the Secretary of Homeland Security, or the Secretary of State is required to impose a fee on an employer under paragraph (9) or (11), the Attorney General, the Secretary of Homeland Security, or the Secretary of State, as appropriate, shall also impose a supplemental fee on such employer in the amount determined under subparagraph (B).
 (B)The amount of the supplemental fee imposed on an employer under subparagraph (A), for each alien granted an immigration benefit under paragraph (9) or (11), shall be—
 (i)$260 for any employer with more than 25 full-time equivalent employees who are employed in the United States (including employees of any affiliate or subsidiary of such employer); and
 (ii)$130 for any employer with not more than 25 such employees. (C)Fees collected under this paragraph shall be deposited in the Treasury in accordance with section 286(w)..
 (c)Supplemental H–1B Nonimmigrant Petitioner AccountSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the end the following:
				
					(w)Supplemental H–1B Nonimmigrant Petitioner Account
 (1)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the Supplemental H–1B Nonimmigrant Petitioner Account. Notwithstanding any other provision of law, there shall be deposited as offsetting receipts into the account all fees collected under section 214(c)(15).
 (2)Use of fees for invest in america competitive grantsThe amounts deposited into the Supplemental H–1B Nonimmigrant Petitioner Account shall remain available to the Secretary of Labor until expended for planning grants, implementation grants, and technical assistance under sections 4 and 5 of the Invest in America Act..
